DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 8/11/22 have been fully considered and overcome the rejections and objections not repeated below but they are not persuasive to overcome the obviousness rejection of Bauer and OU Buffers.
Applicant argues that the Bauer reference really only teaches the claimed percentage of 6.25% when using glutaraldehyde however Bauer clearly discusses that all the claimed aldehydes can be used to fix tissue and as such would use all the disclosed aldehydes in the same ranges as exemplified by glutaraldehyde unless there’d be a clear reason to the contrary.  All the claimed aldehydes are old and well known and known to be useable as fixatives and in combination and as such the determination of effective concentrations would have been well within the purview of the skilled artisan.  
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	Applicant's arguments have been considered however a showing to overcome a prima facie case of obviousness must be clear and convincing( In re Lohr et al. 137 USPQ 548) as well as commensurate in scope with the claimed subject matter ( In re Lindner 173 USPQ 356; In re Hyson, 172 USPQ 399 and In re Boesch et al., 205 USPQ 215 (CCPA 1980).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27, 38, 45-46, 48-54 & 56 are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US 4,361,552; Iss. Nov. 30, 1982) in view of OU-Buffers (Buffers, OU Web Archive page, 2004; Of Record).
Baur teaches fixing an excised sample of amnion in a fixing solution comprising fixing agents selected from the group consisting of glyoxal (reads on claim 48), glutaraldehyde (reads on claims 48 and 51), hydroxyadipaldehyde (reads on claim 48), pyruvic aldehyde (reads on claims 27, 48) crotonaldehyde (reads on claim 48), acetaldehyde (reads on claim 48), acrolein (reads on claim 48), methacrolein (reads on claims 48, 56) and formaldehyde (reads on claims 48 and 50) (see col. 3 lines 3-10, see claim 3 in col. 6). Baur teaches the ratio of the fixing volume solution to the amnion volume to be from 5 to 1000 (see col. 3 lines 20-26; the volume of the fixing solution is more than the amnion volume). Baur teaches the fixing solution is buffered with a buffer that is compatible with life, i.e. phosphate, bicarbonate, barbital etc., (see col. 3 lines 27-30). Regarding claims 48, 50 and 51, Baur teaches the fixing solution can comprise one or more cross-linking agents (see claim 3 in col. 6). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the fixing solution of Baur to include two cross-linking agents which are glutaraldehyde (reads on claims 48 and 51) or formaldehyde (reads on claims 48 and 50). One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success because the artisan is picking the fixing agents from a list of cross-linking agents taught by Baur. The artisan is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Baur does not teach the recited species of the buffers. However OU-buffers teaches the quality of fixation is dependent on type of ions present and teaches phosphate buffers (see page 2), cacodylate buffers (see page 3), maleate buffers, and imidazole buffers (see page 7) to be used in fixation for cytochemical reactions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Baur and substitute the phosphate buffer for a maleate or imidazole buffer as taught by OU-Buffers. One of ordinary skill in the art would be motivated to do so because OU-Buffers teaches phosphate buffers, cacodylate buffers, maleate buffers, imidazole buffers are commonly
used buffers in fixation and it is obvious to substitute one known buffer used in fixation for another.
Regarding the concentration of the aldehyde (the fixing agent) as recited in claims 27, 55 and 56, Baur teaches the same aldehydes as recited in claims 27, 55 and 56 (see col. 3 lines 3-10, see claim 3 in col. 6) and teaches the concentration of the fixing agent in the solution to be from 0.001% to 25% (see col. 3 lines 10-19). This range overlaps with the recited range of at least 6.25% of pyruvic aldehyde (recited in claims 27, 55), at least 6.25% of methacrolein (recited in claims 55, 56), at least 15.625% of hydroxyadipaldehyde (recited in claim 55), at least 12.5% of crotonaldehyde, acetaldehyde and acrolein (recited in claim 55), at least 107.5mm of glyoxal (recited in claim 55), therefore the claimed concentration range is rendered obvious. Further, Baur teaches the time of fixation is dependent on the concentration of the fixing agent, higher concentrations require shorter fixing times while lower concentrations of the fixing agent require longer fixing times (see col. 3 lines 15-19). Therefore, Baur teaches concentration of the fixative to be a result-effective variable. It is obvious to one of ordinary skill in the art to find the optimum working amounts of the fixative within the conditions taught in the prior art. See MPEP §2144.05 Il A.
Baur teaches the osmolarity of the fixative solutions should be ideally around isotonic conditions and teaches adjusting the osmolarity of the fixative solution by the addition of inert materials such as salts, sugars etc.(see col. 3 lines 31-39). Baur does not teach its fixative solutions comprise an inorganic salt and one or more stabilizers.
OU-Buffers teaches the phosphate buffers are prepared using sodium phosphate (an inorganic salt) (see pg. 2) and teaches adjusting osmolarity by adding sodium chloride and sucrose (see page 3). The instant specification discloses sodium chloride to be an inorganic salt (see instant specification page 18 lines 21-22) and sucrose to be a stabilizer (see instant specification page 18 lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Baur by the addition of sodium chloride and sucrose as taught by OU-Buffers. One of ordinary skill in the art would be motivated to do so because OU-Buffers teaches adjusting osmolarity by adding sodium chloride and sucrose. There would be a reasonable expectation of success because the artisan is combining prior art elements according to known methods to yield predictable results.
Baur teaches the fixative solutions are buffered with a buffer and adjusting pH and osmolarity (see col. 3 lines 27-39). Baur is silent about adding any nuclease inhibitors, phosphatase inhibitors, kinase inhibitors or protease inhibitors. Therefore, it is interpreted that the aldehyde fixative solutions of Baur in view of OU-Buffers do not contain any exogenously added inhibitors and the limitations of claims 45 and 52 are met.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657